—In an action to recover damages for personal injuries, the defendant City of New York appeals from a judgment of the Supreme Court, Kings County (G. Aronin, J.), entered April 6, 1994, which, upon a jury verdict finding the appellant 70% at fault in the happening of the accident, and a verdict finding the plaintiff to have suffered damages in the sum of $511,700, is in favor of the plaintiff and against it in the principal sum of $358,190 (70% of $511,700).
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, a fair interpretation of the evidence supports the jury’s apportionment of liability, and consequently its verdict should not be disturbed (see, Salazar v Fisher, 147 AD2d 470; Nicastro v Park, 113 AD2d 129; Delgado v Board of Educ., 65 AD2d 547, affd 48 NY2d *511643). Moreover, we find that the awards for past pain and suffering and future pain and suffering did not materially deviate from what would be reasonable compensation (see, CPLR 5501 [c]).
The appellant’s remaining contentions are without merit. Balletta, J. P., Ritter, Copertino and Pizzuto, JJ., concur.